Citation Nr: 1731437	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to March 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In the June 2013 Substantive Appeal to the Board, the Veteran requested a hearing before the Board, but withdrew that request in writing in January 2015. 

In October 2015, the Board remanded the case for further development, to include obtaining additional records and affording the Veteran VA examinations in connection with his claims.  This development was accomplished by the RO. 

However, the issue of service connection for sleep apnea, to include as secondary to sinusitis, is again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The spinal puncture performed during service was negative for meningitis.

2.  The Veteran does not have a current diagnosis of spinal meningitis. 

3.  The Veteran's current headaches, neck pain, and photophobia are medically attributed to his already service-connected headaches. 


CONCLUSION OF LAW

The criteria to establish service connection for residuals of spinal meningitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 

(2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In March 2016, the Veteran was afforded a VA examination in connection with his claim for spinal meningitis.  In a July 2017 appellate brief, the Veteran's representative challenged the adequacy of the examination, claiming that it did not explain the etiology of the Veteran's spinal meningitis.  However, because the Veteran does not meet the threshold element of his service connection claim, the March 2016 VA opinion that the claimed meningitis is less likely as not related to service has no bearing in this case.  There can be no specific challenge to the etiology opinion given the fact that the Veteran is not shown to have currently diagnosed meningitis.  As explained in detail below, the competent medical records indicate that the Veteran does not currently have a spinal meningitis disability, and the Board presumes the competency and adequacy of that opinion, absent any specific challenge to the contrary.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).




Service Connection - Applicable Laws and Regulations 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Analysis

On review, the Board finds that service connection for spinal meningitis is not warranted.  The record does not demonstrate that the Veteran has met the threshold element of his service connection claim, namely a current disability.  In this regard, the current record fails to show a diagnosis of spinal meningitis or residuals thereof.    

The Veteran was afforded a VA compensation examination in March 2016 in connection with this claim, and the medical examiner concluded that the Veteran does not have a current diagnosis or any objective findings that would lead to a diagnosis of spinal meningitis.  The examiner noted that service treatment records reflect that, in 1988 while in Korea, the Veteran sought care for a severe headache and fever.  The examiner further noted that the Veteran was admitted to the hospital on May 12, 1988, and discharged on May 14, 1988 (two days later), during which time he underwent a lumbar puncture.  However, the examiner indicated that the spinal fluid culture was negative of any growth and the final diagnosis during discharge was viral syndrome and not meningitis.  The examiner also indicated that subsequent medical treatment notes post-hospitalization are silent of any residuals and the Veteran resumed his usual duties.  Furthermore, the examiner opined that the brief nature of the Veteran's hospitalization "would argue against a diagnosis of meningitis" and that his claimed residuals of headaches with photophobia "are more likely than not a manifestation of his service-connected migraine headaches."  The Board assigns great probative weight to the medical opinion of the 2016 VA opinion, as it was factually accurate and fully articulate.  Indeed, the examiner had the opportunity to examine the Veteran and fully reviewed the Veteran's claims file.  

As aforementioned, the Board finds the examiner's opinion both competent and adequate for VA purposes.  Furthermore, the Board has reviewed the remaining medical evidence of record and it fails to show a current diagnosis of meningitis.

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the foregoing, the Board concludes that the Veteran in this case has not presented competent evidence showing that he has currently diagnosed spinal meningitis.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms and signs of headaches, neck pain, and photophobia; however, his lay statements are not competent to establish that he has a current spinal meningitis disability, as he is not shown to possess the requisite medical training.  Moreover, the medical evidence reflects that his current complaints of headaches, neck pain, and photophobia are attributed to, and are being compensated for by his receipt of service connection for migraine headaches.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Most critically, the Veteran's essential contention that he currently has meningitis secondary to an-service diagnosis of the same during service has been fully investigated.  As determined by medical professionals, the spinal puncture procedure was negative for meningitis, and the current record is completely devoid of any currently diagnosed meningitis.  For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim, and it therefore must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for spinal meningitis is denied. 


REMAND

The Board finds that an additional remand is necessary in order to obtain a clarification with regards to the etiology of the Veteran's sleep apnea. 

The Veteran underwent a VA examination for sleep apnea in March 2016, after which the examiner determined that the claimed sleep apnea is less likely as not related to service.  The examiner explained that, although a sleep study done in 2009 resulted in a positive diagnosis of obstructive sleep apnea, the Veteran no longer has the disorder after undergoing nasal surgery.  Notably, however, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319   (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Accordingly, an additional opinion is needed to address the etiology of the sleep apnea diagnosed in January 2009.

Moreover, the Board observes that in providing rationale, the examiner inaccurately described the January 2009 sleep study report.  In this regard, the Board finds incorrect the March 2016 VA examiner's statement that the initial sleep study conducted in January 2009 did not demonstrate snoring.  To the contrary, the sleep study report reflects that moderate snoring was noted by the technologist.  See section of the report titled Respiratory (baseline).  For this reason, the opinion is, in part, based on an inaccurate factual premise.  Lastly, the March 2016 examiner failed to address the lay statements of the Veteran regarding sleep apnea symptoms in-service and continuously after separation from service, as well as the lay statements provided by his spouse.   An addendum is therefore needed to address these deficiencies.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.

2.  Then return the claims file, including a copy of this remand, to the March 2016 VA examiner for an addendum opinion regarding the etiology of the Veteran's sleep apnea.  If the requested examiner is not available, 
obtain an opinion from another appropriate examiner.   

**The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a thorough review of the claims file, the examiner should respond to the following:

(a) Clarify whether the Veteran has a current diagnosis of sleep apnea, or any residuals thereof.  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency. 

(b)  For any instance of sleep apnea diagnosed since the date of the claim, to INCLUDE the 2009 diagnosis regardless of whether it has since resolved, provide an opinion as to whether it, at least as likely as not (50 percent or greater), had its onset during service or is otherwise related to it. 

*In doing so, please address: the fact that sleep apnea was confirmed only 10 months after the Veteran's discharge from service; the Veteran's lay assertions 

describing sleep apnea symptoms in-service and following separation from service; and the Veteran's spouse's lay assertions that the Veteran snored after separation from service and had to be woken up because "he quit breathing," and her indication that nasal decongestants did not work until he got his CPAP machine.  See November 2009 correspondence VBMS entry from 11/02/2009. 
  
(c)  For any instance of sleep apnea diagnosed since the date of the claim, to INCLUDE the 2009 diagnosis regardless of whether it has since resolved, provide an opinion as to whether it, at least as likely as not (50 percent or greater), was caused or permanently aggravated beyond its normal progression by the service-connected sinusitis.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  After completing any other development that may be warranted, readjudicate the sleep apnea claim on appeal.  
If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


